[Cite as In re Estate of Jackson, 2020-Ohio-4334.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


In re Estate of Starlin Jackson                          Court of Appeals No. E-19-043

Brenda Jeter, et al.                                     Trial Court No. 2018-1-120A

        Appellees

v.

Brandon Jarrett-Jackson                                  DECISION AND JUDGMENT

        Appellant                                        Decided: September 4, 2020

                                                     *****

        Duane L. Galloway, for appellees.

        Brandon Jarrett-Jackson, pro se.

                                                     *****

        PIETRYKOWSKI, J.

        {¶ 1} Pro se defendant-appellant, Brandon Jarrett-Jackson, appeals the July 2,

2019 judgment of the Erie County Court of Common Pleas, Probate Division, finding

appellant in contempt for failing to comply with the court’s order and sentencing him to

30 days in jail and a $250 fine. For the reasons that follow, we affirm.
       {¶ 2} On July 30, 2018, appellees Brenda Jeter and Paul Moore, as co-executors of

the estate of Starlin Jackson, filed a complaint for concealment of assets. The complaint

alleged that appellant was in possession of real and personal property which were estate

assets. Appellant’s answer claimed that the decedent authorized the transfer of real

property to Cold Water Capital, LLC, of which appellant was the “authorized

representative,” and it was not to be included in the estate. Appellant further claimed

mismanagement of City Service Taxi, LLC, by co-executor, Paul Moore, and resulting

“financial damage.”

       {¶ 3} A trial on the matter was held on November 5, 2018. On December 19,

2018, the court entered judgment in favor of appellees. Specifically, pursuant to R.C.

2109.52, the court found appellant guilty of conveying and having possession of assets of

the estate. The court ordered that appellant convey from Cold Water Capital, LLC, of

which he was the sole member, seven parcels of property, provide the names of the

tenants occupying each parcel, provide copies of the leases, and turn over the rent in his

possession or control. Appellant was further ordered to turn over to appellees all assets

within his control, including vehicles and equipment, belonging to City Service Taxi.

The judgment specified that appellant had 14 days to comply following its receipt.

       {¶ 4} On February 8, 2019, appellees filed a motion requesting that appellant be

found in contempt by failing to re-convey the seven parcels of real property as well as the

rents collected. Following a hearing on March 6, the court found appellant in contempt




2.
and ordered that he comply on or before March 13, 2019. In a judgment entry filed

March 20, 2019, the trial court noted that appellant had failed to purge his contempt.

       {¶ 5} In the court’s July 2, 2019 judgment entry, it found that appellant violated

the terms of the March 20, 2019 judgment entry and was guilty of contempt of court

pursuant to R.C. 3767.07 and 2705.05(A)(1). Appellant was ordered to be jailed for 30

days and to pay a fine. The court indicated that appellant could purge the contempt

punishment if by August 1, 2019, appellant provided the names and addresses of all the

tenants of the subject properties, provided copies of the lease agreements, and provided

an itemization of all monies paid by the tenants. Rather than comply, appellant

commenced the instant appeal and raises the following assignment of error:

              The trial court did not perfect proper service of the initial court

       hearing. The trial court allowed the plaintiff to present evidence against a

       member of a limited liability company and hold that member liable. The

       trial court allowed the removal of real estate property. The trial court also

       allowed the removal of limited liability company and the assets from that

       company be transferred to the plaintiff. The court also allowed statements

       of counsel in briefs and arguments before the court to make summary

       judgment against the defendant.

       {¶ 6} In appellant’s multi-argument assignment of error he argues that the court

erred in finding him personally liable for the debt or obligation of a limited liability

company, that he was improperly served with notice of the initial court proceedings, and




3.
that the court erred in the allowance of certain evidence at the hearing and in its judgment

finding him in contempt. We review a trial court’s decision in a contempt proceeding for

an abuse of discretion. Siegel Seaman v. Sloan, 2016-Ohio-5432, 60 N.E.3d 1270, ¶ 12

(6th Dist.). An abuse of discretion connotes that the trial court’s attitude was

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217,

219, 450 N.E.2d 1140 (1983).

       {¶ 7} In support of appellant’s argument that he could not be found in contempt

because the parcels had been transferred to Cold Water Capital, LLC, not appellant

personally, he relies on a contract case where the Fifth Appellate District noted the

general principle that an individual is not personally liable for the debts of an LLC of

which he or she is a member. Dover Philadelphia Heating & Cooling, Inc. v. SJS

Restaurants, Ltd., 185 Ohio App.3d 107, 2009-Ohio-6187, 923 N.E.2d 220 (5th Dist.).

Unlike Dover, in the present case the court found that the fraudulent transfers were

committed by appellant, not Cold Water Capital, LLC. Appellant’s argument lack merit.

       {¶ 8} As to service of notice, appellant argues that notice of the court hearing to

“establish the executor” of the estate was improperly sent and not received until 30 days

following the court hearing. We note that this action was commenced on July 30, 2018,

as a complaint for concealment of assets. The record relating to the underlying probate

proceedings is not before this court. Thus, we have nothing to review relating to this

error. Further, appellant relies on the notice requirements of R.C. 119.07 to support his

argument. This section applies to the hearing notice requirements of a state agency prior




4.
to the revocation or suspension of a license; it does not apply to the present facts. The

record before us further evidences appellant’s participation in the proceedings.

       {¶ 9} Appellant next takes issue with the evidence presented at the November 5,

2018 hearing. The absence of a transcript of the hearing on a contempt motion requires

that this court presume the regularity of the proceedings and affirm the trial court’s

decision. This is so because without a complete record, we are unable to ascertain the

basis for the trial court’s judgment to determine if it was in error. See Terry v. Kellstone,

Inc., 6th Dist. Erie No. E-12-061, 2013-Ohio-4419, ¶ 16, citing State v. Sweet, 72 Ohio

St.3d 375, 376, 650 N.E.2d 450 (1995).

       {¶ 10} Based on the foregoing, we find that the trial court did not abuse its

discretion when it found appellant in contempt. Appellant’s assignment of error is not

well-taken.

       {¶ 11} On consideration whereof, we find that substantial justice was done the

party complaining and the judgment of the Erie County Court of Common Pleas, Probate

Division, is affirmed. Pursuant to App.R. 24, appellant is ordered to pay the costs of this

appeal.

                                                                         Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




5.
                                                                     Estate of Jackson
                                                                     C.A. No. E-19-043




Mark L. Pietrykowski, J.                      _______________________________
                                                          JUDGE
Thomas J. Osowik, J.
                                              _______________________________
Christine E. Mayle, J.                                    JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




6.